Citation Nr: 1241450	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  06-16 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for interstitial lung disease with chronic obstructive pulmonary disease (COPD) and seasonal allergies.

4.  Whether new and material evidence has been received with respect to a claim of service connection for a right ankle sprain.

5.  Whether new and material evidence has been received with respect to a claim of service connection for a low back disorder.

6.  Whether new and material evidence has been received with respect to a claim of service connection for a left hip disorder.

7.  Entitlement to an initial compensable disability rating for residuals of nonspecific orbital granuloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to July 1992 and from November 2002 to October 2004.

These matters come before the Board of Veterans' Appeals (Board) from September 2005 and June 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A notation in the claims file and in the administrative system (VACOLS) reflects that a hearing before a Decision Review Officer (DRO hearing) was held in April 2009.  However, the record does not reflect that a hearing was actually held.  In fact, it appears that the Veteran withdrew that hearing request in a statement dated April 6, 2009, and a statement of the case was issued the same day.  The RO should confirm whether this hearing was held, and if not, place a clarification statement in VACOLS.  

In any event, in a June 2009 statement, the Veteran requested a DRO hearing for the issues on appeal.  The appellant has a right to a hearing, and it appears that one has not yet been held.  See 38 C.F.R. § 20.700 (2012).  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a DRO at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


